Citation Nr: 0843203	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-41 337	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to accrued benefits based upon the death of the 
veteran's surviving spouse.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant is the daughter and executrix of D.C.D., the 
deceased surviving spouse of the veteran who served on active 
duty in the United States Coast Guard from February 1925 to 
October 1946.  The veteran died in November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that correspondence dated January 17, 2003, 
was received from the attorney of the estate of D.C.D., but 
that there is no other indication that the attorney was 
appointed under applicable regulations to represent the 
appellant before VA.  38 C.F.R. § 14.629, 20.603 (2008).  
Although the service organization appointed by D.C.D. in 
February 1973 provided a brief in support of the appeal in 
November 2008, there is also no indication that this 
organization has been appointed to represent the appellant.  
Therefore, the Board finds the appellant is unrepresented in 
the present appeal.


FINDING OF FACT

The evidence shows that D.C.D. died in January 2002 and that 
a claim for entitlement to accrued benefits was not received 
within one year of her death.


CONCLUSION OF LAW

The criteria for accrued benefits based upon the death of the 
veteran's surviving spouse have not been met.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been have been considered.  There is no duty, however, for VA 
to provide a VCAA notice in cases such as this when as a 
matter of law entitlement to the benefit claimed cannot be 
established.  See 38 C.F.R. § 3.159(b)(3) (2008).  All 
applicable duties to notify and assist have been met and all 
identified and authorized records relevant to the matter on 
appeal have been requested or obtained.  

VA regulations provide that where payments of Dependency and 
Indemnity Compensation (DIC) payments have not been made or 
have been discontinued because a payee's present whereabouts 
is unknown payments will be resumed effective the day 
following the date of last payment if entitlement is 
otherwise established upon receipt of a valid current 
address.  38 C.F.R. § 3.158(c) (2008).  

VA law applicable to the present claim provides that periodic 
monetary benefits, including DIC payments, to which a payee 
was entitled at her death under existing ratings or 
decisions, and due and unpaid will, upon the death of such 
person, be paid only so much of the accrued benefit as may be 
necessary to reimburse the person who bore the expense of 
last sickness or burial.  It is further noted that 
applications for accrued benefits must be filed within one 
year of the date of death.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2008).  

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2008).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2008).  

VA's statutory "duty to assist" includes a liberal reading 
of issues raised in all documents or oral testimony.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  "Where such 
review of all documents and oral testimony reasonably reveals 
that the claimant is seeking a particular benefit, the Board 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the [VARO] for development and adjudication of 
the issue; however, the Board may not simply ignore an issue 
so raised."  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  VA 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that the Board was not required to do a "prognostication" 
but to review issues reasonably raised by the substantive 
appeal).  

In this case, VA records show that D.C.D. received DIC 
payments as the veteran's surviving spouse from the date of 
the veteran's death until she remarried in March 1975 and 
that she received reinstated payments from February 1, 1990, 
until payments were suspended on January 1, 1999, because her 
whereabouts were unknown.  The record reflects that VA 
unsuccessfully attempted to locate the surviving spouse in 
1996.  In December1998, VA attempted to locate her through 
her bank, as she had direct deposit of her DIC payments, but 
no response was received from the bank.  Records show that 
D.C.D. died on January [redacted], 2002.  The available records also 
show that on January 22, 2003, the Roanoke, Virginia, VARO 
received correspondence from the attorney of the estate of 
D.C.D. requesting information as to the reason for 
termination of VA benefit payments and if there were any 
benefits to which the estate may be entitled.  

In correspondence dated in December 2003 the RO notified the 
appellant of the reasons for termination of payments and 
provided information addressing the issue of entitlement to 
accrued benefits.  She was also notified that a claim for 
accrued benefits must be filed within one year of the date of 
death.  It was further noted, in essence, that a timely claim 
must have been filed by January [redacted], 2003.  

On January 14, 2004, VA received the appellant's application 
for accrued benefits.  It was noted that D.C.D. died on 
January [redacted], 2002, that the appellant was the executrix of the 
estate, and that total last sickness and burial expenses were 
$8,615.71.  In correspondence dated in March 2004 the RO 
notified the appellant that her claim for accrued benefits 
was denied because her claim had not been "filed within two 
years after the date of death."  

In her April 2004 notice of disagreement the appellant 
reported that on "several occasions" after the death of 
D.C.D. she and her attorney had called VA in attempts to 
determine why benefits had been stopped and to determine if 
there were any benefits to which the estate was entitled.  
She stated they were never given any information or advice 
concerning how to file a claim other than to write to the 
Roanoke, Virginia, VARO.  She also noted, in essence, that 
she was provided confusing information well after the fact 
that an accrued benefits claim must have been filed by 
January [redacted], 2003, and that the March 2004 denial notice 
informed her that the claim must have been filed "within two 
years of the date of death."  She asserted that she had done 
everything in her power to file a timely claim and requested 
that her claim be approved.  In its October 2005 statement of 
the case the RO notified the appellant that her claim was 
denied because the first inquiry addressing accrued benefits 
was received on January 22, 2003, more than one year after 
the death of D.C.D.  In her substantive appeal the appellant 
asserted that VA had wrongfully terminated D.C.D.'s payments 
and had frustrated her attempts to determine why the payments 
were stopped.  She also asserted, in essence, that VA should 
be estopped from denying her claim because of the conflicting 
information provided as to whether a timely claim must be 
filed within one or two years.  

Based upon the available record, the Board finds that the 
evidence shows that D.C.D. died on January [redacted], 2002, and that 
a claim for entitlement to accrued benefits was not received 
within one year of her death.  The earliest evidence of 
record indicating any contact with VA that may possibly be 
construed as an informal claim for accrued benefits was 
received on January 22, 2003.  There is no apparent dispute 
as to the date of receipt of this correspondence.  The Board 
notes, in fact, that the correspondence itself is dated past 
the one year date for a timely claim.  Although the appellant 
reported that she and her attorney had on several occasions 
contacted VA for information after D.C.D. died, there is no 
evidence of any communication, i.e. Reports of Contact or 
written correspondence, that may reasonably be construed as a 
timely filed claim.  VA law prohibits payment of accrued 
benefits for claims not received within one year of a payee's 
death.  

The Board notes that the appellant was erroneously informed 
as to the requirements for a timely filed claim by VA 
correspondence dated in March 2004, but that she was provided 
accurate information by documents issued in December 2003 and 
October 2005.  There is no evidence that the timing of her 
claim was affected by the March 2004 notice.  While it is 
unfortunate that the appellant was unable to obtain 
information sufficient to allow her to submit a timely claim, 
the Court has held that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).  The Court has also held 
that in cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits based upon the death of the 
veteran's surviving spouse is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


